Citation Nr: 1824249	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-28 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), with secondary anxiety and depression.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to November 2011, from November 2002 to October 2003, and from March 2004 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 50 percent for PTSD.

In a substantive appeal (VA Form 9) received in July 2014, the Veteran requested a BVA hearing by live videoconference.  In September 2017, the RO attempted to call him to schedule a hearing, but was unable to reach him.  In a September 2017 letter, the Veteran was advised that he had been scheduled for a videoconference hearing at the RO in October 2017.  Thereafter, he failed to report for the hearing, and has not provided any reasons for this.  Thus, the Board may proceed to review the claim on appeal.

FINDING OF FACT

The Veteran's PTSD with secondary anxiety and depression is productive of no more than occupational and social impairment with reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with secondary anxiety and depression have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of this claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in May 2011, January 2013, and July 2013.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background and Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he should be entitled to a rating in excess of 50 percent for his service-connected PTSD with secondary anxiety and depression.

The Veteran's PTSD with secondary anxiety and depression has been evaluated under Diagnostic Code (DC) 9411, which provides for 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Further, under DC 9411, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vasquez-Claudio, 713 F.3d at 118. 

Review of the record shows that the Veteran underwent VA examinations in May 2011, January 2013, and July 2013.  There are VA treatment records showing periodic psychiatric treatment through 2017.

On a VA examination in May 2011, the Veteran reported that since April 2008 he received individual psychotherapy for PTSD, but he reported minimal benefits from therapy.  He saw a VA psychiatrist for medication management, and currently took Sertraline with benefits including helping with anger control.  With regard to employment, he reported that from May of 2009 until April of 2010 he worked for as a security guard, and reported he lost this job due to back problems, but also had conflicts with coworkers.  He was unemployed from April of 2010 to the present and felt he could not work due to his back pain.  He was divorced since 2006, and stated his wife was tired of dealing with his anger problems and verbal abuse and moved to Texas with their 2 children.  He had his children during the summers, and reported he had an excellent relationship with them.  Since his divorce he had 2 intimate relationships, both of which terminated due to his anger problems.  He reported having no friends, staying to himself, and not being able to trust anybody.  He enjoyed his salt water aquarium and occasional target shooting but had no other leisure pursuits or activities.  He attributed his activity level in part due to his PTSD but also due to his physical health.  

On mental status examination, the Veteran presented as neatly groomed, and his affect and mood were appropriate even though he did get angry at times when discussing certain situations especially those related to people of Middle Eastern descent.  There was no impairment of thought processes or communications, no evidence of delusions or hallucinations, good eye contact, and his behavior was appropriate.  He denied any suicidal or homicidal ideations.  He was oriented and his long and short-term memory were grossly intact.  He denied any obsessive or ritualistic behaviors, his rate and flow of speech was normal, and he reported no recent panic attacks.  He reported a depressed mood, and stated that much of the time he was in a sad mood and had social withdrawal and loss of interests  typically a few days a month.  His symptoms were mild to moderate in severity and had been steady over the years.  He had an increase in anxiety symptoms since his last examination, and reported being tense, on edge, and irritable on a daily basis, but his medications helped out some.  He had some impulse control problems, and some sleep difficulties.  

A GAF (global assessment of functioning) score of 55 was assigned.  The examiner concluded that the Veteran had an increase in the frequency, duration, and severity of some PTSD symptoms since his last VA examination, including a significant increase in intrusive thoughts, being more reactive to triggers, and engaging in more avoidance behavior.  His PTSD symptoms caused deficiencies in his marital relationship, his ability to maintain close personal relationships and other social relationships, his mood, and leisure pursuits.  As to employment his PTSD caused problems, especially conflicts with social workers, but his chronic pain was why he lost jobs and was more likely the reason he felt he could not seek employment.  The examiner noted that the Veteran's chronic pain was also contributing to problems with occupational and social functioning independent of his PTSD.  
On a VA examination in January 2013, a GAF score of 52 was assigned, and the examiner summarized the Veteran's level of impairment due to PTSD as occupational and social impairment with reduced reliability and productivity.  The Veteran reported he got remarried in 2012, and that they generally got along but had their moments.  He reported his wife did not like that he wants to stay home a lot.  He got along well with his children who lived in Texas, but he had them for the summers.  He got along with is two stepdaughters as well.  He reported that family irritated him and he tended to avoid them, and it was noted there was a history of significant family dysfunction since childhood.  He reported having a minimal social life other than talking with a Vietnam veteran neighbor.  His friends did not understand how he felt and he was tired of trying to explain thing tosh tem.  He reported no involvement in groups, clubs, organizations, or church, and it was noted that his activities were limited by physical problems.  He tended to his aquarium, did target shooting, watched television, and took care of his youngest stepdaughter who was at home.  He ran errands to the store sometimes, but tried to minimize going out because people irritated him.  It was noted that he was out of work since 2010, and on Social Security disability since July 2012.  It was noted that he had dropped out of therapy since May 2012, but was still taking psychiatric medication which helped with sleep and helped keep his stress to a minimum as did avoiding things that upset him.  

The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was quite isolated and withdrawn, and tended to keep to himself due to difficulty with his feelings of irritability and attempts to avoid Muslims that trigger the PTSD symptoms.  

On examination, the Veteran's affect was assessed as very restricted, and his mood was of significant irritability though not directed at the examiner.  Rather, he is frustrated with things in general such as the state of the country.  His eye contact was impaired and he wore a hooded sweatshirt with the hood up and drawstring pulled rather tight closing the hood partially.  He denied delusions or hallucinations, and denied any suicidal or homicidal ideation.  His impulse control was adequate, though he always felt irritable and angry.  He had no recent panic attacks, and his memory was grossly intact.  He endorsed a depressed mood and anxiety daily, as well as low motivation and interest.  He had war-related nightmares a couple times a month, and had more frequent upsetting intrusive war memories on a daily basis.  His hypervigilance was high, he wanted to be armed, and he had a security system and a fence at home.  

The examiner opined that the Veteran's PTSD did not render him unable to secure or maintain gainful employment, noting that the Veteran reported he went out of various jobs due to physical problems, but there was no history indicating that his PTSD caused him to go out of work.  The examiner noted that while there was mention of the Veteran quitting educational classes at one college due to there being too many Muslims, there were likely numerous employment opportunities that do not require the Veteran to have contact with Muslims.  The examiner also noted that the Veteran seemed to have a high degree of irritability and tended to isolate, but there were many types of employment that did not require a lot of contact with crowds or groups of people.

On a VA examination in July 2013, a GAF score of 51 was assigned.  The Veteran reported he was distressed that he was not getting his son and daughter for the summer, but he spoke with them frequently though he tried not to because it upset him.  His current marriage was doing "all right", and he reported his wife was due with their first child.  He reported that his stepchildren lived with them and he got along well with the children.  He spent much of his day watching television, and had no hobbies and no friends.  His wife took care of his him by monitoring his medication, taking him to appointments, and keeping him at a happy medium.  He occasionally went to movies and dinner with his wife.  He had no organizational involvement, and reported he spoke with his dad and stepmother every so often, but had minimal contact with his siblings.  He reported taking psychiatric medication through his VA primary care provider, including Prazosin for nightmares which helped his sleep.  

His PTSD symptoms included depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported experiencing suicidal ideation a couple months ago, but denied attempts, plan, or intent, to kill himself.  No specific homicidal ideations were endorsed, but he reported having homicidal feelings toward Muslims in general, but he had no plan or intent to harm any Muslims.  He continued to have meaningful relationships with his family, but did not have a social life.  He was not working though this is due to physical limitations.  He was cooperative with the examiner, though guarded and somewhat hostile.  His mood was dysphoric and his affect blunted.  His psychomotor activity level, speech, and thought process/content were  normal.  His immediate and remote memory appeared grossly intact.  The examiner noted that the Veteran's insight seemed poor and his judgment seemed fair.

VA treatment records showed that January 2014, the Veteran reported no suicidal or homicidal thoughts.  In July 2014, he reported no suicidal or homicidal thoughts in the past 2 weeks.  On the July 2014 substantive appeal, he reported thinking about suicide at least twice a month, and having trouble expressing himself in social and family situations, had panic attacks, and often experienced anger and acted out.  He reported that he was hospitalized for a week in June 2014 at a mental health facility, and reported having difficulty adapting to change or when things did not go the way he thought they should.  He reported he had not worked since March 2010 due to not only physical limitations, but also depression.  

VA treatment records showed that in March 2015, the Veteran reported he was not taking any psychiatric medications and he reported homicidal feelings but indicted he would not act on them.  He reported being moderately depressed, but was sleeping better, and his hostility and homicidal ideation toward Muslims continued.  He had no evidence of present or past psychosis.  It was noted that he had been hospitalized in June 2014 for one week, and there were joint restraining orders with his wife and he had had homicidal ideation toward her.  In August 2015, it was noted that the Veteran was living with his father, was in a better frame of mind, and had a girlfriend he met at church, went fishing to relax, and planned to coach Little League in the Fall.  In February 2016, the Veteran had no suicidal or homicidal thoughts, and in April 2016, he responded no to the question of whether he intended to hurt himself or someone else.  In July 2016, he was seen for follow-up and was found to alert and oriented.  He was independent in activities of daily living.  His mood was described as calm, and not depressed or anxious.  He reported getting irritated and had bouts of anger.  A depression screening was negative.  It was noted that the Veteran was living with his father, who was still his primary caregiver, and also living with 2 of his kids, and was coaching Little League.  

The Board must determine whether the Veteran is entitled to a disability rating in excess of 50 percent for his PTSD with secondary anxiety and depression.  In this regard, the Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms do not meet or approximate the criteria for a 70 percent rating.  As noted above, a 70 percent evaluation for PTSD contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms.  Review of the record shows that the Veteran's symptoms have included depression, anxiety, panic, nightmares, isolating and avoidance behaviors, irritability and anger, hyperarousal, hypervigilance, and suicidal and homicidal thoughts at times.  

In considering the criteria for a 70 percent rating, with regard to work, while the VA examiner noted that the Veteran's PTSD symptoms resulted in problems with interactions at working, the Veteran has indicated and the records supports that while his PTSD affected his work, it was his physical problems that were the primary reason he stopped working.  Additionally, the VA examiner in 2011, opined that the Veteran's PTSD caused problems, but his chronic pain was why he lost jobs and was more likely the reason he felt he cannot currently seek employment.  The examiner opined that the Veteran's chronic pain was  contributing to problems with occupational and social functioning independent of his PTSD.  In January 2013, the VA examiner opined that the Veteran's PTSD did not render him unable to secure or maintain gainful employment, noting that the Veteran reported he went out of various jobs due to physical problems, but there was no history indicating that his PTSD caused him to go out of work.  

With regard to judgment and thinking, review of mental status examinations from 2009 through 2017 show there have been fluctuations in the severity of the Veteran's symptoms over all, but there were minimal to no deficiencies in the Veteran's thought processes, insight, and judgment. 

With regard to family relations, the Board notes that the Veteran has not had an inability to establish and maintain effective relationships.  Rather, he has maintained relationships with family members, including his children, and at various times his wife, and more recently his father with whom he lives, as contemplated by the 50 percent evaluation.  Although there have been some difficulties with the Veteran's isolating and avoidance behaviors, he has generally maintained relationships with family members.  Thus, his isolating and avoidance symptoms have persisted but are not of such similar severity, frequency, and duration to cause an inability to maintain relationships. 

In addition, the Veteran's PTSD symptoms did not result in near continuous panic or depression that affected his ability to function independently, appropriately, and effectively during this period.  While he experienced periods of more severe symptoms of panic and depression, the competent evidence shows that the Veteran was still able to independently and effectively function.  On mental status examinations, he has not been found to be spatially disoriented and has had adequate hygiene.  His speech has primarily been within normal limits.  The record reflects that the Veteran has several serious medical conditions, and at various points during the appeal period his wife was his caregiver (helping with his medication, etc.), and more recently the Veteran is living with his father who is his primary caregiver.  However, the record shows that the Veteran has been able to maintain his own health, provided care for his children, and more recently has 2 of his children living with him.  His memory has been grossly intact, and while his insight and judgment have varied, he has no cognitive deficits, and his thought processes and content have been assessed as normal.  Moreover, while there have been suggestions of obsessional behavior, there has been no finding or showing that any such behavior rose to the level of interfering with routine activities.  The Veteran has primarily denied having any delusions or hallucinations. 

With regard to suicidal ideation and homicidal ideation, the record reflects that the Veteran has reported having suicidal and homicidal ideation/thoughts on occasion, but indicated he had no plans or intent.  It appears that the Veteran was hospitalized in June 2014 for homicidal thoughts toward his wife, but he denied homicidal ideation on multiple occasions before and after this.  Review of the VA treatment records longitudinally from 2009 through 2017 shows that the Veteran consistently denied suicidal and homicidal ideation on multiple other psychiatric assessments.  Thus, the Board does not find that these few reports of suicidal and/or homicidal ideation over the course of 8 years, while serious and significant, do not alone support the grant of a 70 percent rating, especially in light of the foregoing discussion.  In reaching this decision, the Board has also considered the GAF scores ranging from 51 to 55, which contemplate moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or c-workers).  The Board notes that GAF scores are not sufficiently supported by accompanying findings to warrant an initial evaluation in excess of 50 percent.  Although a GAF score may be indicative of a certain level of impairment, it is only one factor in determining a veteran's degree of disability.  Brambley v. Principi, 17 Vet, App. 20, 26 (2003).  

When considered with the Veteran's total symptomatology during this period, the Board finds that the criteria for a 70 percent have not been met or approximated.  38 C.F.R. § 4.7.  Importantly, it is not shown that the Veteran's symptoms, even when considered as a whole, have resulted in occupational and social impairment with deficiencies in most areas.  For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for the service-connected PTSD with secondary anxiety and depression.  Consequently, the benefit-of-the-doubt rule does not apply, and this increased rating claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369- 70 (2017).


(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 50 percent for PTSD with secondary anxiety and depression is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


